United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1063
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Robert Lloyd Williams, also known as *
“Cart-Rob,”                           *      [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: December 7, 2000
                                Filed: January 9, 2001
                                    ___________

Before RICHARD S. ARNOLD, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      After Robert Lloyd Williams pleaded guilty to conspiracy to distribute and
possess with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C.
§ 846, the district court1 granted the government’s departure motion, made under
U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e), and sentenced Williams to 120 months
imprisonment and five years supervised release. On appeal, appointed counsel moved



      1
        The HONORABLE MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota.
to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), raising issues
concerning the district court’s refusal to grant Williams a mitigating-role reduction; the
court’s denial of his motion to depart downward under U.S.S.G. § 4A1.3; the court’s
drug-quantity finding; and its refusal to depart below the mandatory minimum.
Williams has not filed a pro se supplemental brief.

       The foregoing arguments fail. Williams stipulated in his plea agreement that a
mitigating role-reduction would not apply, see United States v. Nguyen, 46 F.3d 781,
783 (8th Cir. 1995), and the drug quantity that he contends he should be responsible
for produces a Guidelines range that is still above the 120-month departure sentence
he received, see United States v. Wyatt, 26 F.3d 863, 864 (8th Cir. 1994) (per curiam).
His remaining arguments, like his drug-quantity challenge, would require us to examine
the extent of the district court’s departure, which we will not do. See United States v.
Dutcher, 8 F.3d 11, 12 (8th Cir. 1993).

      In accordance with Penson v. Ohio, 488 U.S. 75 (1988), we have reviewed the
record for any non-frivolous issue. As we have found none, we now affirm and grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-